671 N.W.2d 740 (2003)
Carl A. BOEDER, Relator,
v.
MINNESOTA DEPARTMENT OF NATURAL RESOURCES, Self-Insured, Respondent, and
Minnesota Department of Employment and Economic Development, Intervenor.
No. A03-1259.
Supreme Court of Minnesota.
November 26, 2003.
John W. Person, Brainerd, for Relator's Attorney.
James A. Froeber, Safety & Workers' Comp. Div. St. Paul, for Respondent's Attorney.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 7, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
  BY THE COURT:
  /s/Kathleen A. Blatz
  Chief Justice.